Citation Nr: 1205102	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  04-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1975 to March 1976 and from December 1980 to May 2001.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a denial letter issued by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).



FINDINGS OF FACT

1.  The Veteran had active duty service of approximately 9 months in between January 31, 1955 and January 1, 1977.  

2.  The Veteran used 15 months of educational assistance benefits prior to December 31, 1989.  


CONCLUSION OF LAW

The Veteran is not entitled to educational assistance benefits.  See 38 U.S.C.A. §§ 3011, 3031, 3202, 3452, 3461 (West 2002 & Supp. 2011); 38 C.F.R. § 21.7044 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  But VCAA provisions are not applicable where, as is the case here, the Veteran is not seeking entitlement to benefits under Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453 (2006) (noting that VCAA provisions do not apply where a claim is seeking a decision regarding the distribution of benefits under chapter 55, not entitlement to benefits under chapter 51); see also Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (noting that VCAA provisions are inapplicable to waiver of indebtedness claims); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (stating that VCAA provisions are inapplicable to waiver of recovery of overpayment claims because Chapter 53 contains its own notice provisions); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (noting that VCAA provisions are inapplicable to CUE claims).  Accordingly, compliance with VCAA provisions is not assessed herein.  

The Veteran contends that he is entitled to education assistance benefits under the Montgomery GI Bill (MGIB or Chapter 30 benefits), because he was eligible for 45 months of benefits under the Vietnam-Era GI Bill (VEGIB or Chapter 34 benefits), which automatically converted to Chapter 30 benefits in the 1980s.  He also asserts that if he is not eligible under Chapter 30, he should be grandfathered into the Post-Vietnam Veterans Education Assistance Program (VEAP or Chapter 32 benefits).  

The Veteran had active duty service from June 1975 to March 1976 and from December 1980 to May 2001.  He asserts that he used 15 months of education benefits in the 1970s.  In the Veteran's August 2003 claim, he listed attendance at 2 separate educational institutions in the 1990s and an apprentice program in 1979-1980.  In an October 2003 statement, he stated that he believed he used 15 months of benefits in the 1970s.  

A Department of Defense (DOD) printout indicates that the Veteran had been entitled to 15 months of education benefits.  The form noted there was no remaining entitlement as the Veteran had exhausted his benefits in an apprentice program.

Entitlement to benefits under VEGIB or Chapter 34 is considered first.  Basic eligibility is met where a veteran served on active duty for a period of 180 days, any part of which occurred between January 31, 1955, and January 1, 1977.  38 U.S.C.A. § 3452(a)(1)(A).  The amount of assistance is 1.5 months for every month of active duty in that time period and the maximum amount of assistance is 45 months.  38 U.S.C.A. § 3461(a), (c).  Benefits under Chapter 34, however, are not provided after December 31, 1989.  38 U.S.C.A. § 3462(e); Burton v. Nicholson, 19 Vet. App. 249, 251-52 (2006) (noting that Congress expressly abrogated Chapter 34 benefits effective December 31, 1989).

The Veteran served for approximately 9 months between January 1955 and January 1977; he was thus entitled to 15 months of educational assistance under this Chapter.  But, Chapter 34 benefits are terminated effective December 31, 1989.  Accordingly, the Veteran is not currently entitled to educational benefits under the VEGIB or Chapter 34.  

Next, entitlement to benefits under the VEAP or Chapter 32 is considered.  Basic eligibility requires that a veteran is not eligible for educational assistance under Chapter 34 and entered military service between January 1, 1977, and July 1, 1985, served on active duty for more than 180 days on or after January 1, 1977, and was discharged or released under conditions other than dishonorable, or entered military service between January 1, 1977, and July 1, 1985, and was discharged or released from active duty after January 1, 1977, for a service-connected disability.  38 U.S.C.A. § 3202(1)(A).  If, however, a veteran is eligible for Chapter 34 benefits based on service prior to January 1, 1977 under 10 U.S.C.A. § 511(d) due to service in the National Guard or Reserves, then the veteran may still be eligible for VEAP benefits.  38 U.S.C.A. § 3202(1)(D).  Here, as noted above, the Veteran is eligible for Chapter 34 benefits and did not have National Guard or Reserve service prior to January 1, 1977.  Accordingly, he is not entitled to benefits under the VEAP.  

Last, entitlement to benefits under the MGIB, or Chapter 30, is considered.  Basic eligibility for benefits may be satisfied in several ways:  1) the veteran first became a member of the Armed Forces or first entered active duty after June 30, 1985, and meets certain other active duty requirements; 2) as of December 31, 1989, the veteran is eligible for Chapter 34 benefits, has remaining Chapter 34 entitlement, was on active duty at any time from October 19, 1984 to July 1, 1985, continued on active duty without a break in service, and after June 30, 1985, served at least three years of continuous active duty in the Armed Forces, or after June 30, 1985, was discharged or released from active duty for specific reasons; or 3) as of December 31, 1989, the Veteran was eligible for Chapter 34 benefits, was not on active duty on October 19, 1984, reenlists or reenters on a period of active duty after October 19, 1984, and on or after July 1, 1985, either serves at least three years of continuous active duty in the Armed Forces, or is discharged or released from active duty for specific reasons.  38 U.S.C.A. § 3011(a)(1)(A), (B), (C); 38 C.F.R. § 21.7044(a)(1), (2), (4)-(6).  Additionally, the veteran must have completed the requirements of a secondary school diploma or equivalency certificate, and continued on active duty, until a honorable discharge, or certain other specified discharges.  38 U.S.C.A. § 3011(2), (3); 38 C.F.R. § 21.7044(a)(3), (5).  

Here, as determined above, the Veteran is eligible for Chapter 34 benefits as of December 31, 1989, was on active duty in between October 1984 and July 1985, without a break in service thereafter, and served 3 years after June 1985, until he was honorably discharged in 2001.  He does not meet all of the basic entitlement criteria, however, because the evidence of record demonstrates that he did not have any remaining Chapter 34 entitlement.  The DOD record indicates that he was entitled to 15 months of Chapter 34 benefits, but that he exhausted those benefits during an apprentice program.  The Veteran's assertions that he used 15 months of education benefits in the 1970s and was in an apprentice program from 1979 to 1980 support that finding.

The Board recognizes the Veteran's contentions that he was misinformed about his eligibility.  Although VA is required to inform a veteran correctly about basic eligibility or ineligibility for educational assistance benefits, the remedy for breach of such an obligation by VA or military officials cannot involve payment of benefits where statutory requirements for such benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  Even if the Veteran was misinformed, as he contends, the Board is without legal authority to grant his claim on that basis.  


ORDER

Eligibility for educational assistance benefits is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


